In an action to recover upon a written contract for advertising, order of the County Court of Suffolk county affirming a judgment of the justice of the peace of the town of Babylon, which judgment dismissed plaintiff’s complaint, and judgment entered on said order reversed on the law and the facts, judgment of the justice of the peace vacated, and judgment for seventy dollars directed for the plaintiff, with costs in all courts. The contract was for thirteen weeks, at a total cost of twenty-one dollars, payable seven dollars a month. The contract contained a provision for its renewal for fifty-two weeks unless one month before the expiration of the term either party shall give the other notice, in writing, by registered mail, of intention to terminate upon the expiration date. Defendant did not give such notice and it appears she paid two monthly instalments after the expiration of the original term. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.